Exhibit 10.18

 

BEAZER HOMES USA, INC.

 

AMENDED AND RESTATED 1999 STOCK INCENTIVE PLAN

 

PERFORMANCE SHARES AWARD AGREEMENT

 

THIS AWARD AGREEMENT (this “Agreement”) is made as of February 2, 2006 by and
between BEAZER HOMES USA, Inc., a Delaware corporation (the “Company”), and
                    , an individual resident of the State of
                     (“Participant”).

 

WITNESSETH:

 

WHEREAS, the Company pursuant to its Amended and Restated 1999 Stock Incentive
Plan (the “Plan”) wishes to make certain performance vesting incentive awards to
Participant.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree to the terms set forth below.
The terms of this Agreement shall be interpreted in accordance with the Plan and
any capitalized terms used in this Agreement but not defined herein shall have
the meaning set forth in the Plan.

 

1.                                      AWARD OF PERFORMANCE VESTING RESTRICTED
STOCK.

 

(a)           Award, Effective Date. The Company hereby notifies Participant
that, effective as of January 1, 2006 (the “Performance Shares Effective Date”),
the Company has awarded to Participant                 shares of the Company’s
common stock, par value $.001 per share (the “Common Stock”), subject to the
terms of the Plan and subject to achievement of the performance measures and
such further adjustments as set forth herein. Such shares of Common Stock are
hereinafter collectively referred to as the “Performance Shares.”

 

--------------------------------------------------------------------------------


 

(b)           Performance Periods. The Performance Shares shall have the
following Performance Periods (as defined below):

 

(i)            [1/3 of the Performance Shares] Performance Shares (the “A Target
Performance Shares”) shall have a Performance Period commencing on January 1,
2006 and ending on December 31, 2008 (the “A Performance Period”);

 

(ii)           [1/3 of the Performance Shares] Performance Shares (the “B Target
Performance Shares”) shall have a Performance Period commencing on January 1,
2006 and ending on December 31, 2009 (the “B Performance Period”); and

 

(iii)          [1/3 of the Performance Shares] Performance Shares (the “C Target
Performance Shares” and collectively with the A Performance Shares and the B
Performance Shares, the “Target Performance Shares”) shall have a Performance
Period commencing on January 1, 2006 and ending on December 31, 2010 (the “C
Performance Period” and together with the A Performance Period and the B
Performance Period, the “Performance Periods”).

 

(iv)          The number of A Target Performance Shares, B Target Performance
Shares and C Target Performance Shares shall be adjusted by the Company as
deemed appropriate in its sole discretion to reflect the effect of any stock
split, reverse stock split, stock dividend, stock combination or similar event
with respect to the Common Stock such that each such Target Performance Shares
shall represent one-third of the aggregate Target Performance Shares after
giving effect to such event.

 

(c)           Performance Shares and Achievement of Performance
Measures/Vesting.

 

(i)            Vesting of the A Target Performance Shares, B Target Performance
Shares and C Target Performance Shares, which shall occur at the close of the
market on each February 2 immediately following the applicable Performance
Period and shall be determined by reference to the Company’s ranking of compound
annual growth rate (“CAGR”) of total return to shareholders (as further
described below, “TRS”) for the A Performance

 

2

--------------------------------------------------------------------------------


 

Period, B Performance Period and C Performance Period, respectively, as compared
to the CAGR of TRS for the Peer Group (as defined below), based on the following
chart and as further described below:

 

CAGR Peer Ranking

 

Vesting Percentage for each of
A, B and C Target Performance Shares

Above 3rd Ranked Peer

 

150%

Equal to 3rd Ranked Peer

 

130%

Equal to or Above 4th Ranked Peer

 

115%

Equal to or Above 5th Ranked Peer

 

100%

Equal to or Above 6th Ranked Peer

 

75%

Equal to or Above 7th Ranked Peer

 

50%

Below 7th Ranked Peer

 

0%

 

(ii)           For purposes of this Agreement, CAGR of TRS for a Performance
Period for the Company and each member of the Peer Group shall be determined as
follows:

 

 

 

 

 

 

CAGR of TRS     =

[g100041kki001.jpg]

Ending Stock Price                +                Dividends Paid

[g100041kki002.jpg]

(1/n)

Beginning Stock Price

-1

 

(1)                                  CAGR of TRS shall be calculated and rounded
to the nearest one hundredth.

 

(2)                                  “Beginning Stock Price” shall mean the
average of the closing prices of the subject company’s common stock for the
twenty (20) trading days ending on the last trading day prior to the first
trading day of the applicable Performance Period (i.e., the first trading day
after January 1, 2006).

 

(3)                                  “Ending Stock Price” shall mean the average
of the closing prices of the subject company’s common stock for the twenty (20)
trading days ending on the last trading day of the applicable Performance
Period.

 

(4)                                  “Dividends Paid” shall mean the total
dollar amount of all dividends paid on one (1) share of stock during the
applicable Performance Period.

 

(5)                                  “n” equals the number of years in the
applicable Performance Period.

 

3

--------------------------------------------------------------------------------


 

For purposes of the above calculations, the closing price of the subject
company’s common stock shall be determined by reference to the closing price as
reported by the principal exchange on which the subject company’s common stock
is traded, or if such stock is not traded on an exchange as reported by the
automated quotation system maintained by the National Association of Securities
Dealers, Inc. (“NASDAQ”) or any successor quotation system as the last sales
price or in absence of such last sales price, the mean between the closing
representative bid and ask prices for the stock on each relevant date, as
reported by NASDAQ or any successor quotation system. In the event the Company
or any other entity in the Peer Group declares a stock split, reverse stock
split, stock dividend, stock combination or similar event with respect to its
common stock during any Performance Period, appropriate and proportionate
adjustments shall be made by the Company, in its sole discretion under the Plan,
to the Beginning Stock Price for such Performance Period for the Company or such
member of the Peer Group subject to such event in determining TRS and CAGR of
TRS for such Performance Period. Any similar adjustment deemed necessary and
appropriate by the Company shall be made to the dividends paid during such
Performance Period as is necessary to reflect the change in the Company’s or
Peer Group members’ stock during the relevant Performance Period.

 

(iii)          Following the calculation of the Company’s CAGR of TRS and each
member of the Peer Group’s CAGR of TRS for and after the completion of each
applicable Performance Period, the Company’s CAGR of TRS peer ranking (the “CAGR
Peer Ranking”) shall then be determined by aligning the CAGR of TRS for each
member of the Peer Group from high to low and ranking the Company’s CAGR of TRS
against such group. Once the CAGR Peer Ranking is determined, the amount of A
Target Performance Shares, B Target Performance Shares and C Target Performance
Shares, as applicable, awarded to Participant shall be determined by reference
to the applicable corresponding Vesting Percentage of Target Performance Shares
in the above table and all rights to the number of such Performance Shares
determined shall be vested in the Participant on the February 2 immediately
following the applicable Performance Period (the “Vested Performance Shares”).

 

(iv)          The Peer Group shall initially consist of the companies listed on
Appendix A hereto, subject to the following:

 

4

--------------------------------------------------------------------------------


 

(1)                                  In the event of a merger, acquisition or
business combination transaction of a member of the Peer Group with or by
another member of the Peer Group, the surviving entity shall remain in the Peer
Group, without adjustment to its financial or market structure, and the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) shall select a new member of the Peer Group (the
“Replacement Member”) for the remaining term of the applicable Performance
Period; provided, that, the Replacement Member’s CAGR of TRS for the applicable
Performance Period shall be determined by taking (y) the non-surviving Peer
Group entity’s TRS from the beginning of the Performance Period until the date
on which the Replacement Member is selected by the Committee and determining the
resulting CAGR of TRS for the full Performance Period based on such TRS and (z)
the Replacement Member’s TRS from the date on which the Replacement Member is
selected by the Committee to the end of the applicable Performance Period and
determining the resulting CAGR of TRS for the full Performance Period based on
such TRS. The sum of such two CAGR of TRS calculations shall represent the CAGR
of TRS for such Replacement Member.

 

(2)                                  In the event of a merger of a member of the
Peer Group with or by an entity outside the Peer Group, or the acquisition or
business combination transaction by a member of the Peer Group of or with an
entity outside the Peer Group, in each case, where the member of the Peer Group
is the surviving entity, the surviving entity will remain a member of the Peer
Group, without adjustment to its financial or market structure.

 

(3)                                  In the event of a merger or acquisition or
business combination transaction of a member of the Peer Group with or by an
entity outside the Peer Group, other form of “going private” transaction
relating to any member of the Peer Group or the liquidation of any member of the
Peer Group, where such member of the Peer Group is not the surviving entity or
is otherwise no longer publicly traded, the Compensation Committee shall select

 

5

--------------------------------------------------------------------------------


 

a Replacement Member for the remaining term of the applicable Performance
Period; provided, that, the Replacement Member’s CAGR of TRS for the applicable
Performance Period shall be determined by taking (y) the non-surviving,
privately held or liquidated Peer Group entity’s TRS from the beginning of the
Performance Period until the date on which the Replacement Member is selected by
the Committee and determining the resulting CAGR of TRS for the full Performance
Period based on such TRS and (z) the Replacement Member’s TRS from the date on
which the Replacement Member is selected by the Committee to the end of the
applicable Performance Period and determining the resulting CAGR of TRS for the
full Performance Period based on such TRS. The sum of such two CAGR of TRS
calculations shall represent the CAGR of TRS for such Replacement Member.

 

(4)                                  In the event of a bankruptcy of a member of
the Peer Group, such member shall remain in the Peer Group, without adjustment
to its financial or market condition.

 

(d)           Dividends. During the applicable Performance Period, all dividends
and other distributions otherwise payable with respect to the Performance Shares
(whether in cash, property or shares of the Company’s Common Stock) shall be
accrued for the account of the Participant and held by the Company in a book
entry account. Such dividends and other distributions shall be subject to the
same restrictions and adjustments as the Performance Shares with respect to
which they were accrued and shall, to the extent vested, be paid when and to the
extent the underlying Performance Shares are vested, as soon as practicable
following the applicable vesting date. Any such dividends or other distributions
related to Performance Shares that do not vest shall be forfeited by the
Participant to the Company.

 

(e)           Change in Control. Upon the occurrence of a Change in Control (as
defined in the Plan) of the Company, all Target Performance Shares not
theretofore vested pursuant to Section 1(c)(iii) above shall become immediately
vested with a 100% Vesting Percentage.

 

6

--------------------------------------------------------------------------------


 

(f)            Additional Terms. Prior to vesting, Performance Shares shall not
be voluntarily or involuntarily sold, assigned, transferred, pledged, alienated,
hypothecated or encumbered by Participant, other than by will or the laws of
descent and distribution. Prior to vesting, Participant shall have voting rights
with respect to 100% of the Target Performance Shares represented by this
Agreement. Prior to vesting, the Company may impose such restrictions with
respect to Performance Shares in addition to those contained herein as the
Company may, in its sole discretion, deem appropriate.

 

2.                                      FORFEITURE OF PERFORMANCE SHARES.

 

(a)           In the event that Participant’s employment with the Company or any
of its Affiliates (as defined in the Plan) shall be Terminated for Cause (as
defined below) or in the event Participant voluntarily resigns from his/her
employment with the Company or any of its subsidiaries, then any Performance
Shares which are held by Participant on the date of such termination and which
have not previously vested in accordance with Section 1(c)(iii) hereof shall be
forfeited by Participant (regardless of the level of TRS and CAGR of TRS for the
period in which such termination occurs), and the Company shall have no further
obligation to Participant with respect to such forfeited Performance Shares.

 

For purposes of this Agreement, a “Termination for Cause” shall mean a
termination of employment by the Company (or an Affiliate of the Company) due to
any of the following:

 

(i)            the willful and continued failure of Participant to perform
substantially Participant’s duties with the Company or one of its Affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), for more than 15 days after a written demand for substantial
performance is delivered to Participant by the Board or the Chief Executive
Officer of the Company which specifically identifies the manner in which the
Board of Chief Executive Officer believes that Participant has not substantially
performed Participant’s duties, or

 

(ii)           the willful engaging by Participant in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

 

7

--------------------------------------------------------------------------------


 

For purposes of this provision, no act or failure to act, on the part of
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by Participant in bad faith or without reasonable belief that
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the President and Chief
Executive Officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
Participant in good faith and in the best interests of the Company. The
cessation of employment of Participant shall not be deemed to be for Cause
unless and until there shall have been delivered to Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to Participant and
Participant is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, Participant is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

 

(b)           In the event Participant becomes Disabled (as defined below) or
dies or his/her employment is terminated by the Company or any of its Affiliates
other than a Termination for Cause, or in the event Participant’s employment is
terminated by reason of his/her Retirement (as defined below), then Participant
(or, as appropriate, Participant’s executors, estate or proper legal guardians
and representatives) shall be entitled, in addition to such number of
Performance Shares as may have vested prior to such Disability, death,
termination other than for cause or Retirement (such number being referred to in
this clause (b) as the “Vested Amount”), to the immediate vesting of such number
of Target Performance Shares (rounded upward to the nearest whole share) as
equals the positive difference (if any) of (A) the product of (y) the total
number of Target Performance Shares awarded to Participant as described in
Section 1(b) hereof multiplied by (z) a fraction, the numerator of which shall
be equal to the number of whole months (counting each month as ending on the
first day of a calendar month) elapsed from the Performance Shares Effective
Date until the date of such Disability, death, termination not for cause or
Retirement and the denominator of which shall be 60; minus (B) the Vested
Amount.

 

8

--------------------------------------------------------------------------------


 

For purposes of this Agreement, a Participant shall be deemed “Disabled” if the
Participant becomes ill or is injured or otherwise becomes disabled or
incapacitated such that, in the opinion of the Board of Directors of the Company
or the Compensation Committee acting on its behalf, he/she cannot fully carry
out and perform his/her duties as an employee of the Company (and its
subsidiaries), and such disability or incapacity shall continue for a period of
forty-five (45) consecutive days, and the term “Disability” shall have a meaning
correlative with the foregoing.

 

For purposes of this Agreement, “Retirement” shall mean a voluntary termination
of employment by a Participant aged 65 or older with at least five (5) years of
Company service. A Participant may request approval for Retirement treatment if
between the ages of 62 and 65 with at least five (5) years of Company service.
At the sole discretion of the Compensation Committee, such requests shall be
approved or denied.

 

(c)           Stock Certificates. The Target Performance Shares awarded
hereunder shall be held in a book entry account by the Company. Upon vesting of
any Performance Shares awarded hereunder, a certificate or certificates
representing Vested Performance Shares shall be delivered to the Participant,
which certificate or certificates may contain such legends as the Company, in
its sole discretion, deems necessary or advisable in connection with applicable
securities laws. To the extent the number of then Vested Performance Shares
exceeds the number of Performance Shares then maintained in such book entry
account, such shares shall be issued by the Company from shares held in treasury
or from authorized but unissued shares of Common Stock of the Company.

 

3.                                      MISCELLANEOUS

 

(a)           The Plan. The award of Performance Shares provided for herein is
made pursuant to the Plan and is subject to its terms. The Plan is available for
inspection during business hours at the principal offices of the Company
(currently located at 1000 Abernathy Road, Suite 1200, Atlanta, Georgia 30328)
and a copy of the Plan may be obtained by Participant through a request in
writing therefor directed to the Secretary of the Company.

 

(b)           No Right to Employment. This Agreement shall not confer on
Participant any right with respect to continuance of employment by the Company
or any Affiliates, nor will it interfere in any way with the right of the
Company to terminate such employment at any time.

 

9

--------------------------------------------------------------------------------


 

(c)           Taxes. In order to provide the Company with the opportunity to
claim the benefit of any income tax deduction which may be available to it upon
the award or vesting of Performance Shares, and in order to comply with all
applicable federal, state or local income tax laws or regulations, the Company
may take such action as it deems appropriate to ensure that, if necessary, all
applicable federal, state or local payroll, withholding, income or other taxes
are withheld or collected from Participant. Participant may elect to satisfy
his/her federal, state and local income tax withholding obligations upon the
vesting of Performance Shares by (i) having the Company withhold a portion of
the then Vested Performance Shares having a Fair Market Value equal to the
amount of federal and state income tax required to be withheld, (ii) delivering
to the Company shares of Common Stock other than Vested Performance Stock with a
Fair Market Value equal to such taxes, or (iii) delivering to the Company cash,
check (bank check, certified check or personal check), money order or wire
transfer equal to such taxes upon the vesting of Performance Shares.

 

(d)           Waivers. No waiver at any time of any term or provision of this
Agreement shall be construed as a waiver of any other term or provision of this
Agreement and a waiver at any time of any term or provision of this Agreement
shall not be construed as a waiver at any subsequent time of the same term or
provision.

 

(e)           Headings. All headings set forth in this Agreement are intended
for convenience only and shall not control or affect the meaning, construction
or effect of this Agreement or of any of the provisions hereof.

 

(f)            Counterparts. This Agreement may be executed via facsimile
transmission signature and in counterparts, each of which shall be deemed to be
an original but all of which together will constitute one and the same
instrument.

 

(g)           Board and Committee Determinations. All matters to be determined
by the Board of Directors of the Company or any committee thereof, including,
without limitation, the Compensation Committee, pursuant to the terms of this
Agreement shall be determined by the members of the Board or such duly
authorized committee without the vote of Participant.

 

10

--------------------------------------------------------------------------------


 

(h)           Law Governing Agreement. This agreement shall be governed by and
construed in accordance with the laws of the state of Georgia.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this AWARD AGREEMENT
effective as of the date first written above.

 

 

BEAZER HOMES USA, INC.

 

 

 

 

 

 

 

 

Ian J. McCarthy

 

President / Chief Executive Officer

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

[Name]

 

12

--------------------------------------------------------------------------------


 

Appendix A

 

Peer Group Members

 

Centex Corp.

DR Horton Inc.

Hovnanian Enterprises Inc.

KB Home

Lennar Corp.

MDC Holdings Inc.

Pulte Homes Inc.

Ryland Group Inc.

Toll Brothers Inc.

 

A-1

--------------------------------------------------------------------------------